Filed 7/21/14 P. v. Gill CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT

THE PEOPLE,                                                          H039412
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1101476)

         v.

JULISSA IMELDA GILL,

         Defendant and Appellant.


         Defendant Julissa Imelda Gill appeals her convictions following a jury trial for a
count of obtaining money or property by false pretenses (Pen. Code, § 532),1 a count of
using personal identifying information without authorization (§ 530.5, subd. (a)), two
counts of recording a false instrument (§ 115), and four counts of forging the handwriting
of another (§ 470, subd. (b)). On appeal, she argues the trial court abused its discretion
when it denied her motion for a new trial, because her trial counsel rendered ineffective
assistance by failing to pursue a statute of limitations defense. She also contends her
convictions for recording a false instrument must be reversed due to insufficient
evidence. We conclude the trial court did not abuse its discretion in denying her motion
for a new trial and substantial evidence supports her convictions for recording false
instruments. We affirm.




         1
             Further unspecified statutory references are to the Penal Code.
                        FACTUAL AND PROCEDURAL BACKGROUND
       The Information and the Complaint
       On March 2, 2011, the district attorney filed a felony complaint charging
defendant with a count of obtaining money or property by false pretenses (§ 532; count
1), a count of using personal identifying information without authorization (§ 530.5,
subd. (a); count 2), two counts of recording a false instrument (§ 115; counts 3 & 5), and
two counts of knowingly performing a notarial act on a false or forged trust deed (Gov.
Code, § 8214.2; counts 4 & 6).
       In April 2012, defendant was charged by information with a count of obtaining
money by false pretenses (§ 532; count 1), a count of using personal identifying
information without authorization (§ 530.5, subd. (a); count 2), two counts of recording a
false instrument (§ 115; counts 3 & 5), and four counts of counterfeiting or forging the
seal of handwriting of another (§ 470, subd. (b); counts 4, 6, 7 & 8). The information
alleged each count was within the applicable four-year statute of limitations, section
803.5 for counts 2, 3, and 5, and section 801.5 for counts 1, 4, 6, 7 and 8.
       The Jury Trial
       The People’s Evidence
       The prosecution claimed defendant, a real estate agent for Century 21 Su Casa,
stole the identity of a man named Jose Valdez in order to secure a deed of trust and
finance the purchase of a home for her client.
       In December 2006, Tadas Narauskas, a real estate agent, listed a house on Curtner
Avenue for sale, which was purchased by a man represented by defendant, Eddy Niquen.
Letty Chow was the loan broker. Niquen said he contacted defendant after receiving a
flier at his apartment and gave her his personal documents. Niquen, who spoke little
English, signed documents prepared by defendant and purchased the house for $635,000.



                                              2
Niquen did not realize the house was bought using Jose Valdez’s stolen credit.
Defendant received a commission for closing the sale.
       Gilberto Garcia, a friend of defendant, testified that defendant had asked him to
sign some of the paperwork associated with the purchase of the house under the name
“Jose L. Valdez.” Garcia said defendant told him she needed his help because the
individual who needed to sign the documents was out of the country due to an
emergency. Garcia said defendant showed him a letter indicating he had power of
attorney over Valdez, permitting him to sign on his behalf. Garcia signed two deeds of
trust under Valdez’s name, which secured two loans.
       Narauskas said the original purchase agreement he received listed two individuals
as buyers, Frederico Fernandez and Jose Vasquez. Later, he received an addendum to the
purchase agreement changing the buyer to “Jose L. Valdez.” Defendant’s name was on
this addendum to the purchase agreement. Ultimately, the grant deed indicated the
property was transferred to “Jose Valdez” and “Eddy R. Niquen” as joint tenants.
Niquen’s name was not on the deeds of trusts securing the loans.
       Delilah Mendoza, a notary, was present when Garcia signed some of the
documents under the name “Jose L. Valdez.” Defendant, Chow, and Narauskas were
present during the signing. Defendant did not tell Mendoza that Garcia was signing on
behalf of Valdez. Mendoza unwittingly recorded a false driver’s license for “Mr.
Valdez” and was not shown a power of attorney. Later, an investigator who received the
loan file from the bank testified there were no power of attorney documents in the
application packet.
       Marcos Rodriguez, an accountant, testified he drafted a false letter asserting he
rendered tax preparation services to a “Mr. Jose Valdez.” Rodriguez said defendant had
asked him to write false documents for her. Rodriguez received $100 per letter from
defendant and knew defendant used the letters to secure loans for her clients.

                                             3
       Jose Valdez denied knowing defendant. Valdez said he attended a Cinco de Mayo
festival in May 2006 and filled out a form with some personal information indicating he
was interested in purchasing a house. In October or November 2006, he received a call
asking if he would like to loan out his credit for $10,000, which he declined. In January
2007, Valdez and his wife began to talk about buying a house. A month later, Valdez
went to Century 21 Su Casa and filled out a form with his information. However, he did
not go forward with a purchase.
       In March 2007, Valdez again became interested in purchasing a home. This time,
he heard an advertisement on the radio for Juan Montoya. Valdez called Montoya in
mid-March 2007 and told him he was in the process of buying a house. After taking
down some of Valdez’s personal information, Montoya asked Valdez why he was
interested in purchasing a house when he had just bought one a few months earlier.
Surprised, Valdez told Montoya he had never bought a house before.
       Valdez denied signing documents to purchase the Curtner Avenue house and
denied giving anyone permission to complete a purchase under his name. Valdez
reported the crime to the police on March 26, 2007.
       Defendant’s Evidence
       Defendant testified on her own behalf. She said she knew a man named “Jose
Vasquez Valdez,” a different individual than the Jose Valdez that had testified at trial.
Vasquez Valdez used to come by the Century 21 Su Casa office to help clean houses and
wash windows. He voluntarily offered to help Niquen obtain the loan to purchase the
Curtner Avenue home. Defendant said she was helping Niquen build credit and predicted
the house could be refinanced in two years. At that point, Niquen could take Vasquez
Valdez’s name off the title.
       Defendant insisted it was common practice for transactions to include other
individuals, usually family members or friends, if buyers did not qualify for loans.

                                             4
Defendant said she explained to Niquen that Vasquez Valdez would be on the title and
also explained the plan to build his credit and refinance in a few years.
       Defendant asserted that once a real estate agent turns the buyer over to the loan
broker, the agent is typically no longer involved in assisting the buyer with loan
applications. Defendant maintained she introduced Niquen and his brothers to Chow, the
loan broker. She also introduced Vasquez Valdez to Chow. Defendant said she was
familiar with the loan approval process but did not help Chow with the paperwork for
Niquen or Vasquez Valdez. She also denied involvement in creating the deeds of trust.
She maintained Chow perpetrated the fraud without her knowledge and insisted she never
asked Rodriguez to prepare false letters or documents on her behalf.
       Defendant said that before the transaction could be completed, Vasquez Valdez
left the country due to an emergency. He originally planned to grant defendant power of
attorney to complete the paperwork. However, defendant was told by the title company
that she could not sign for Vasquez Valdez because she was an interested party.
Therefore, she asked her friend Garcia to sign the documents under a power of attorney.
       Feliz Ardo Inzunza worked at Century 21 Su Casa from late 2004 to early 2007.
Inzunza said he remembered an individual by the name of “Jose” who worked on houses
for Century 21 Su Casa. Jose would come to the office sometimes twice a week.
       The Jury’s Verdict and Defendant’s Motion for a New Trial
       Following a trial, the jury convicted defendant on all counts. The jury also found
prosecution for all counts was brought within the relevant four-year statute of limitations.
       On November 27, 2012, defendant moved for a new trial. She argued her trial
counsel rendered ineffective assistance, because he failed to pursue a defense based on
the statute of limitations. The People opposed the motion, arguing the statute of
limitations had been tolled pursuant to section 803, subdivision (b) when the criminal
complaint and arrest warrant were issued. On January 14, 2013, the trial court denied

                                             5
defendant’s motion and sentenced her to a term of one year in county jail and three years
of probation. Defendant appealed.
                                        DISCUSSION
       On appeal, defendant argues her trial counsel rendered ineffective assistance for
failing to pursue a statute of limitations defense on all of her counts. She also contends
her convictions for recording a false instrument are supported by insufficient evidence.
       1. Ineffective Assistance of Counsel
       Standard of Review and Statutory Framework
       A defendant may raise a claim of ineffective assistance of counsel in a motion for
a new trial. (People v. Fosselman (1983) 33 Cal. 3d 572, 582.) When a trial court denies
a motion for new trial on one of the statutorily enumerated grounds, we review this
determination for an abuse of discretion. (People v. Turner (1994) 8 Cal. 4th 137, 212,
disapproved on other grounds in People v. Griffin (2004) 33 Cal. 4th 536, 555, fn. 5.)
       However, we take a different approach when we review a denial of a motion for a
new trial based on a claim of ineffective assistance. We engage in a two-step process
akin to our review of a ruling on a motion to suppress. (People v. Taylor (1984) 162
Cal. App. 3d 720, 724.) First, we defer to the trial court’s determination of the relevant
facts. “On appeal, all presumptions favor the trial court’s exercise of its power to judge
the credibility of witnesses, resolve any conflicts in testimony, weigh the evidence, and
draw factual inferences.” (Ibid.) If the trial court’s findings of fact, expressed or
implied, are supported by substantial evidence we will uphold them on appeal. (Ibid.)
Second, we examine the trial court’s determination, based on the facts, that defendant has
failed to demonstrate his trial counsel was ineffective or failed to show he suffered
prejudice as a result of the alleged deficiencies. These are mixed determinations of law
and fact. “To the extent that these are questions of law, the appellate court is not bound
by the substantial evidence rule, but has ‘ “the ultimate responsibility . . . to measure the

                                              6
facts, as found by the trier, against the constitutional standard . . . .” ’ ” (Id. at p. 725.)
On reviewing the trial court’s determination on questions of law we exercise our
independent judgment. (Ibid.)
       In order to succeed on a claim of ineffective assistance of counsel, defendant must
show counsel failed to act in a manner to be expected of a reasonably competent attorney
acting as a diligent advocate and she was prejudiced thereby. (People v. Ledesma (1987)
43 Cal. 3d 171, 216-217; Strickland v. Washington (1984) 466 U.S. 668, 684 [discussing
federal constitutional rights]; People v. Pope (1979) 23 Cal. 3d 412, 422 [discussing both
state and federal constitutional rights].) We “ ‘need not determine whether counsel’s
performance was deficient before examining the prejudice suffered by the defendant as a
result of the alleged deficiencies . . . . If it is easier to dispose of an ineffectiveness claim
on the ground of lack of sufficient prejudice, . . . that course should be followed.’ ” (In re
Jackson (1992) 3 Cal. 4th 578, 604, quoting Strickland v. Washington, supra, at p. 697.)
       Statute of Limitations Defense for Counts 4, 6, 7 and 8
       First, defendant contends her trial counsel should have argued her four counts of
counterfeiting or forging the seal or handwriting of another (§ 470, subd. (b); counts 4, 6,
7 & 8) were barred by the statute of limitations.
       Section 470, subdivision (b) provides that “[e]very person who, with the intent to
defraud, counterfeits or forges the seal or handwriting of another is guilty of forgery.”
Defendant’s forgery counts are subject to the four-year statute of limitations provided
under section 801.5.2 (§§ 801.5, 803, subd. (c).) The limitations period begins to run at

       2
         Section 803, subdivision (c) applies to “an offense punishable by imprisonment
in the state prison or imprisonment pursuant to subdivision (h) of section 1170, a material
element of which is fraud or breach of fiduciary obligation.” Section 801.5 states that
“any offense described in subdivision (c) of section 803 shall be commenced within four
years after discovery of the commission of the offense, or within four years after the
completion of the offense, whichever is later.”


                                                7
the time the offense is discovered, or when the offense is completed, whichever is later.
(§ 801.5.) Prosecution for an offense is commenced when any of the following occurs:
“(a) An indictment or information is filed. [¶] (b) A complaint is filed charging a
misdemeanor or infraction. [¶] (c) The defendant is arraigned on a complaint that charges
the defendant with a felony. [¶] (d) An arrest warrant or bench warrant is issued, provided
the warrant names or describes the defendant with the same degree of particularity
required for an indictment, information, or complaint.” (§ 804.) The statute of
limitations may be tolled when a “prosecution of the same person for the same conduct is
pending in a court of this state.” (§ 803, subd. (b).)
       Defendant and the People agree the offenses occurred in January 2007, when
Valdez’s identity was stolen and used to secure the deeds of trust. During trial, Valdez
testified he did not discover the offense until mid-March 2007. Defendant concedes an
arrest warrant was issued on March 2, 2011. However, she argues the four forgery
offenses charged in counts 4, 6, 7 and 8 were not listed on the warrant or complaint and
were not charged until April 19, 2012, when an information was filed. Therefore, she
insists the arrest warrant and complaint filed in March 2011 did not toll the limitations
period for the forgery offenses, rendering the charges time-barred. She maintains her
trial attorney’s failure to pursue this defense was inexplicable and caused her prejudice.
We reject this argument, because the information alleged sufficient facts indicating the
statute of limitations for the offenses were tolled under section 803, subdivision (b), and
the prosecution could have amended the information to specifically allege tolling had her
counsel objected.
       If a pleading is barred by the statute of limitations, the prosecution must allege
facts that will bring the action back within the applicable limitations period. (People v.
Crosby (1962) 58 Cal. 2d 713, 724.) “Based on the foregoing rule we have required the
plaintiff, in cases where an action is brought more than three years after the commission

                                              8
of the fraud, to plead and prove: (1) when and how the facts concerning the fraud
became known to him; (2) lack of knowledge prior to that time; (3) that he had no means
of knowledge or notice which followed by inquiry would have shown at an earlier date
the circumstances upon which the cause of action is founded.”3 (People v. Zamora
(1976) 18 Cal. 3d 538, 562 (Zamora).)
       Here the information alleged facts showing the statute of limitations in the forgery
counts had been tolled due to the filing of the arrest warrant in March 2011. The
prosecution orally amended the information to allege Valdez did not discover the crime
had been committed until mid-March 2007, when he called Montoya about purchasing a
home. The information further stated that prior to his contact with Montoya, Valdez had
no actual or constructive knowledge of the crimes, and would have had no reason to
know documents were signed under his name because all the relevant documents were
under the defendant and her agents’ control. The amended information also asserted the
prosecution commenced after issuance of an arrest warrant on March 2, 2011. The time
period between mid-March 2007 and March 2, 2011, being less than four years, the
prosecution would not have been untimely under sections 801.5 and 803.
       Defendant contends her trial counsel neglected to argue the prosecution did not
specifically allege the statute of limitations had been tolled under section 803,
subdivision (b), because “prosecution of the same person for the same conduct [was]
pending in a court of this state.” She insists the People failed to allege facts showing the
forgery charges were based on the same conduct as the charges that had already been
filed, citing to Zamora, supra, 18 Cal.3d at page 565 and In re DeMillo (1975) 14 Cal. 3d
598 (DeMillo). In Zamora, our Supreme Court held an accusatory pleading that seeks to

       3
        When Zamora was decided, the applicable statute of limitations for an offense of
fraud was three years. Section 801.5, which provides a four-year statute of limitations,
was enacted in 1986. (Stats. 1986, ch. 1324, § 2.)


                                              9
avoid being time-barred under the discovery provisions of the fraud statute must plead
certain facts, including the date on which the offense was discovered, who discovered the
offense, the victim’s lack of knowledge, both actual and constructive, and the reason why
the offense was not discovered earlier. (Zamora, supra, at p. 565, fn. 26.) In DeMillo,
the court determined that the action was time-barred because the complaint contained no
factual allegations that would prove tolling. (DeMillo, supra, at p. 602.)
       As we previously noted, the information in this case contained the requisite facts
under Zamora. And unlike DeMillo, facts establishing tolling due to the delay in
discovering the fraud were alleged in the information, including when the arrest warrant
was filed, when Valdez discovered the offense, and why earlier discovery was not
possible. The only allegation missing in the information was a statement the offenses had
been tolled under section 803, subdivision (b) when the arrest warrant and complaint
were filed, because the offenses arose out of the same conduct. However, it was clear
from the alleged facts that the forgery charges were based on the same offenses charged
in the arrest warrant and complaint. The original complaint alleged defendant had
knowingly procured a false and forged document and had knowingly used Valdez’s
personal identifying information without his consent. Counts 4, 6, 7 and 8 of the
information charged defendant with counterfeiting Valdez’s handwriting.
       Furthermore, had defendant’s trial counsel argued the prosecution failed to allege
tolling under section 803, subdivision (b), the prosecution could have amended the
information under section 1009 because the amendment would not have changed the
offense charged or prejudiced her rights. (See People v. Chadd (1981) 28 Cal. 3d 739,
758 [“[a]n amendment adding allegations tolling the statute of limitations does not
‘change the offense charged’ ”].) Since “[r]epresentation does not become deficient for
failing to make meritless objections,” her counsel was not ineffective for failing to pursue
this line of defense. (People v. Ochoa (1998) 19 Cal. 4th 353, 463.)

                                            10
       We also reject defendant’s argument her trial counsel prejudiced her when he
failed to object when the trial court took judicial notice that the prosecution for her
charges commenced when the arrest warrant and complaint were filed on March 2, 2011.
Defendant argues her counsel should have objected because “whether the later-charged
forgery offenses were the ‘same conduct’ as the earlier charged offenses calls for a
factual evaluation inappropriate for judicial notice.”
       Defendant cannot demonstrate prejudice on this point. There is no dispute that the
arrest warrant and complaint for the earlier charges were filed in March 2011. What is
disputed is whether the later charges are part of the same conduct charged in the earlier
prosecution and tolled pursuant to section 803, subdivision (b), an issue courts have
determined as a matter of law. In People v. Hamlin (2009) 170 Cal. App. 4th 1412, 1441-
1442, the appellate court determined child abuse charges were based on the same conduct
alleged in earlier charges. Similarly, in People v. Bell (1996) 45 Cal. App. 4th 1030, 1064,
the court determined charges of forgery and filing a false petition for bankruptcy or grant
deeds were based on the same conduct as the defendant’s rent skimming charges.
Therefore, even if her trial counsel had objected, the trial court could have determined the
forgery offenses arose out of the same conduct as the earlier prosecution.
       Indeed, defendant herself concedes that “if the court considers the timeliness of
the forgery charges under section 803, subdivision (b), notwithstanding the prosecution’s
failure to allege facts making those charges timely under that provision, the charges will
be considered timely under People v. Bell (1996) 45 Cal. App. 4th 1030.” We agree with
defendant’s assessment. Courts have recognized the “ ‘flexibility of definition’ in the
phrase ‘the same conduct.’ ” (People v. Hamlin, supra, 170 Cal.App.4th at p. 1441.)
Here the forgery offenses arose out of the same criminal conduct, the theft of Valdez’s
identity and use of his personal information to secure deeds of trust to finance the
purchase of the Curtner Avenue house. Therefore, the charges were timely, as the

                                             11
limitations period was tolled under section 803, subdivision (b) when the criminal arrest
warrant and complaint were filed in March 2011.
       Statute of Limitations Defense for Counts 1, 2, 3 and 5
       Defendant also argues her trial counsel rendered ineffective assistance for failing
to pursue a statute of limitations argument on the count of obtaining money by false
pretenses (§ 532; count 1), the count of using personal identifying information without
authorization (§ 530.5, subd. (a); count 2), and the two counts of recording a false
instrument (§ 115; counts 3 & 5), which were subject to a four-year statute of limitations
under sections 801.5 and 803.5.
       She argues her trial counsel did not engage in basic cross examination of Valdez to
pursue the defense. The arrest warrant and complaint were filed March 2, 2011.
Defendant contends Valdez’s testimony he discovered the crimes sometime in mid-
March 2007 was vague and generic. Therefore, defendant insists her trial counsel should
have asked Valdez more questions about when he discovered the offenses, or if he had
any documents to corroborate his testimony. She also insists her trial counsel should
have impeached Valdez to render his testimony less credible, because Valdez provided a
different narrative of how he discovered the fraud in his March 26, 2007 police report.
       These arguments fail because defendant has not affirmatively demonstrated her
counsel had no rational tactical purpose for his omissions. (People v. Frye (1998) 18
Cal. 4th 894.) Her counsel pursued a defense that Chow, the loan broker, was the one
who perpetrated the fraud. Defendant herself testified she had nothing to do with the loan
applications and had only referred Vasquez Valdez and Niquen to Chow. Her counsel
questioned a former employee of Century 21 Su Casa who asserted there was an
individual named Jose who worked on houses for the real estate agents at defendant’s
agency, corroborating her testimony about Vasquez Valdez.



                                            12
       If accepted by the jury, this defense would have exonerated defendant. “Because
after a conviction it is all too easy to criticize defense counsel and claim ineffective
assistance, a court must eliminate the distorting effects of hindsight by indulging ‘a
strong presumption that counsel’s conduct falls within the wide range of reasonable
professional assistance; that is, the defendant must overcome the presumption that, under
the circumstances, the challenged action “might be considered sound trial strategy.” ’ ”
(People v. Mendoza (2000) 24 Cal. 4th 130, 158.) Defendant’s counsel may not have
wanted to pursue a vigorous statute of limitations defense or cross examination of Valdez
as it may have drawn away from defendant’s credibility, taking focus away from her
defense that she was innocent of any wrongdoing. Defendant has therefore failed to meet
her burden to establish her counsel’s tactics fell outside the wide range of professional
competency.
       2. Sufficiency of the Evidence
       Counts 3 and 5 of the information charged defendant with recording, or causing to
be recorded, false instruments in violation of section 115. Defendant argues there was
insufficient evidence she caused the deeds of trust to be recorded. She also argues that
although deeds of trust are commonly recorded, “it cannot be said, as a matter of law, that
procuring a forged signature on a deed of trust will necessarily lead to it being recorded.”
We conclude sufficient evidence supports her convictions for violating section 115.
       The applicable standard of review is well settled. “In reviewing a challenge to the
sufficiency of the evidence, we do not determine the facts ourselves. Rather, we
‘examine the whole record in the light most favorable to the judgment to determine
whether it discloses substantial evidence--evidence that is reasonable, credible and of
solid value--such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.’ [Citations.] We presume in support of the judgment the existence of
every fact the trier could reasonably deduce from the evidence. [Citation.] [¶] The same

                                              13
standard of review applies to cases in which the prosecution relies primarily on
circumstantial evidence.” (People v. Guerra (2006) 37 Cal. 4th 1067, 1129; see also
People v. Meza (1995) 38 Cal. App. 4th 1741, 1745.)
       Section 115, subdivision (a), provides “[e]very person who knowingly procures or
offers any false or forged instrument to be filed, registered, or recorded in any public
office within this state, which instrument, if genuine, might be filed, registered, or
recorded under any law of this state or of the United States, is guilty of a felony.” “
‘[S]ection 115 was designed to prevent the recordation of spurious documents knowingly
offered for [the] record. [Citation.]’ [Citation.] ‘ “The core purpose of . . . section 115 is
to protect the integrity and reliability of public records.” [Citations.] This purpose is
served by an interpretation that prohibits any knowing falsification of public records.’ ”
(People v. Denman (2013) 218 Cal. App. 4th 800, 808.)
       In People v. Garfield (1985) 40 Cal. 3d 192, our Supreme Court considered a case
involving a defendant’s conviction under section 115 for filing a false or forged will. The
Garfield court concluded the “gravamen of the charged offense is the offering for probate
of a will known to be false or forged. [Citation.] The offense was complete at the
moment defendant offered the will for probate with knowledge of its falsity. The fact
that the will was subsequently accepted for filing and became a part of the public record
is not relevant to the statutory proscription. Let us assume, for example, that the forgery
here had been discovered before the will had been officially recorded as a public
document, or that the will had not been accepted for filing because of some technical
defect unrelated to the forgery. In either case defendant would have been guilty of
violating section 115. He certainly could not have asserted as a defense that the forged
will he offered for filing had not yet been recorded. Whether or not a violation of section
115 actually produces a false public record is simply not material to the offense defined
by that statute.” (People v. Garfield, supra, at p. 195; see also Generes v. Justice Court

                                             14
(1980) 106 Cal. App. 3d 678, 682 [“[t]he crime is complete when the deed has been
prepared so that ‘upon its face it will have the effect of defrauding one who acts upon it
as genuine’ ”].)
       Additionally, it is immaterial if the false or forged document was filed by the
defendant herself or at her behest. (People v. Geibel (1949) 93 Cal. App. 2d 147, 169.) In
Geibel, the Second Appellate District concluded sufficient evidence supported a violation
of section 115 when there was evidence a will was forged, the defendant had possession
of the will, and the will was filed for probate in the county clerk’s office. (People v.
Geibel, supra, at p. 169.)
       Here there was sufficient evidence defendant procured the false deed of trust.
Garcia testified that defendant asked him to sign various documents using Valdez’s name
under a power of attorney. Garcia and the notary also testified that defendant was present
at the time the documents were signed and notarized. Defendant herself testified that
once the documents were signed by the buyers and the sellers the title company would
record the documents. Furthermore, it was established that the deeds of trust were
recorded with Santa Clara County.
       Defendant would have violated section 115 when the false deeds of trust were
signed. There need not be evidence or proof she brought the deeds of trust to the county
recorder’s office, or she sent them to the recorder’s office to be filed. (People v. Geibel,
supra, 93 Cal.App.2d at p. 169.) There was sufficient evidence in the record to support
the jury’s conviction on these counts.
                                         DISPOSITION
       The judgment is affirmed.




                                             15
                      Premo, Acting P.J.




WE CONCUR:




    Elia, J.




    Mihara, J.




                 16